NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5002-18T3

OLABODE AJOSE,

          Plaintiff-Respondent,

v.

PATRICIA HOLLOWELL,
n/k/a PATRICIA LAWRENCE,

     Defendant-Appellant.
___________________________

                    Submitted March 17, 2020 – Decided April 6, 2020

                    Before Judges Fisher and Accurso.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Middlesex County,
                    Docket No. FD-12-1630-01.

                    Bernstein & Manahan, LLC, attorneys for appellant
                    (James P. Manahan, on the briefs).

                    Olabode Alfred Ajose, respondent pro se.

PER CURIAM
      Although the record on appeal does not reveal the reasons for its entry, as

part of this non-dissolution family court matter, a family judge entered an order

on May 19, 2017, that required plaintiff Olabode Ajose to transfer fifty percent

of his interest in real property on Ivy Way in Dayton to defendant Patricia

Hollowell. To effectuate the transfer, the judge ordered the self-represented

defendant to: prepare the deed; present it to Ajose for execution; and record it.

      In July 2017, Hollowell wrote to the court for assistance because Ajose

had not provided her with a copy of the existing deed. On December 21, 2017,

the judge ordered Ajose to comply with the terms of the May 19, 2017 order and

provide Hollowell "with information necessary for preparation of the

appropriate deed."

      In February 2018, Hollowell moved to enforce the prior orders. She

claimed that Ajose had not cooperated, title was not "clean," and she was

concerned about incurring liability by way of the transfer. On May 18, 2018,

the judge ordered both parties to comply with his prior orders; he also directed

Hollowell to present Ajose with "a quit claim deed for his signature within 10

days."

      Hollowell did not immediately comply with the May 18, 2018 order.

Instead, on May 28, she wrote to Ajose, advising of the costs involved ($300 to


                                                                         A-5002-18T3
                                       2
prepare the deed, $100 to record it, and $500 for a title search) and again sought

information from Ajose about the financial status of the property and the rights

of the homeowners association. Hollowell also moved for an extension of the

time to present a deed to Ajose, and, by order entered on June 5, 2018, the court

granted an extension until June 30, 2018.

      In early July 2018, Hollowell mailed a proposed deed to Ajose for his

signature. Ajose refused to sign, correctly arguing that the proposed deed failed

to comply with the judge's order that he convey only fifty percent of the

property. Cross-motions were filed and, on December 4, 2018, the judge ordered

that Hollowell present to Ajose – by December 14, 2018 – a quitclaim deed that

would render both parties "joint tenants in common without right of

survivorship, with each party owning 50% of the property," and that Ajose sign

it by December 17, 2018. The judge also declared that if Hollowell failed to

comply with the order, "her rights in the property shall be vacated."

      On or about January 10, 2019, Hollowell provided to Ajose what was

described as a quitclaim deed that proposed to transfer the property from Ajose

to Ajose and Hollowell as joint tenants (fifty percent each) "with" a right of




                                                                          A-5002-18T3
                                        3
survivorship. 1 Cross motions again followed, with Hollowell also seeking a

distribution of the property so that she would receive seventy-five percent, while

Ajose asked that Hollowell's interest in the property be extinguished due to her

failure to comply with the prior orders. By way of an order entered on March

28, 2019, the judge granted the relief Ajose sought, and he vacated Hollowell's

interest in the Dayton property.

      In April 2019, Hollowell – now represented by counsel – moved for

reconsideration. Her attorney also forwarded to Ajose for his signature: a deed,

which conformed with the judge's prior orders; an affidavit of consideration; and

a seller's residency certification. Ajose did not sign these documents; instead,

he filed a cross-motion seeking the dismissal of Hollowell's reconsideration

motion.

      In ruling, the experienced family judge recounted the relevant history and

Hollowell's failings in effecting the transfer of an interest in the Dayton property

to her. Nowhere did the judge suggest that this last proposed deed did not

comport with his prior orders. Indeed, in his oral decision, the judge made it



1
 That part of the proposed deed that called for a right of survivorship could have
been cured simply by Ajose crossing out the word "with" and writing in the word
"without." That was the only thing about the deed then submitted that failed to
comport with the judge's orders.
                                                                            A-5002-18T3
                                         4
clear that had the recent steps taken by Hollowell's attorney been taken earlier,

things would likely have been different.        But he held that "[t]here are

consequences for actions," Hollowell had "six, seven bites at the apple," and it

was too late to relieve her of the consequences of her earlier failures. The judge

entered an order on June 6, 2019, that denied reconsideration.

      Hollowell appeals, arguing that "[b]ecause [she] attempted in good faith

to comply with the orders of the court, under the substantial compliance

doctrine, [she] should be afforded the remedy of additional time to present a

technically correct deed." In considering this argument and Ajose's response to

it, we do not question the determination that Hollowell failed to comply with the

prior orders. Hollowell was consistently "a day late and a dollar short." Each

proposed deed was not only deficient but also late, and the entire process

stretched out over an inordinately long period of time that was disproportionate

with the undertaking.

      Despite the judge's understandable consternation over Hollowell's delays

and shortcomings, the decision whether to grant her one more chance should

have turned on more than just the intervening delay. Equity abhors a forfeiture,

Dunkin' Donuts of Am., Inc. v. Middletown Donut Corp., 100 N.J. 166, 182

(1985), and so, the question should have turned on more than Hollowell's failure


                                                                          A-5002-18T3
                                        5
to complete the transaction. Before ordering a forfeiture, the judge should have

balanced Hollowell's mistakes with any prejudice suffered by Ajose. While

perhaps a nuisance or annoyance to Ajose, only Hollowell was truly harmed by

her own unwillingness or inability to comply with the court orders because her

failures delayed the conveyance to her. This delay has not been shown to have

caused injury to Ajose; at best, he was damaged only by having to return to court

on a number of occasions to seek relief or respond to Hollowell's motions. In

this light, it seems to us that the forfeiture of the property interest because of

Hollowell's failures is far too great a price to extract when compared to whatever

injury was caused to Ajose for having to make a number of court appearances

throughout this saga.

      Consequently, we reverse the order under review and remand for further

proceedings that would include an orderly transfer of the property interest to

Hollowell and for the judge's consideration of an appropriate monetary award to

compensate Ajose – if appropriate, considering as well his alleged failures to

cooperate – for the injuries proximately caused by Hollowell's failure to comply

with the prior orders.

      Reversed and remanded for further proceedings.          We do not retain

jurisdiction.


                                                                          A-5002-18T3
                                        6